Exhibit 10.2

 

SECURITIES PLEDGE AGREEMENT

 

This SECURITIES PLEDGE AGREEMENT (this “Agreement”) is made as of April 24,
2013, by and among CRA INTERNATIONAL, INC., a Massachusetts corporation (the
“Company”), and each other Person who joins this Agreement pursuant to
Section 1.02 hereof (together with the Company, the “Pledgors” and each,
individually, a “Pledgor”) and RBS CITIZENS, N.A., as administrative agent
(hereinafter, in such capacity, the “Administrative Agent”) for itself and the
other lending institutions (hereinafter, collectively, the “Lenders”) which are
or may become parties to that certain Credit Agreement, dated as of April 24,
2013 (as amended, restated, supplemented, modified and in effect from time to
time, the “Credit Agreement”), among the Company, CRA International (UK)
Limited, a private limited company incorporated in England and Wales (registered
number 04007726 (the “UK Borrower” and, together with the Company, the
“Borrowers”), the Lenders and the Administrative Agent.

 

WHEREAS, as of the date hereof, each Pledgor is the direct legal and beneficial
owner of all of the issued and outstanding Equity Interests (as hereinafter
defined) stated to be owned by such Pledgor on Schedule 1 hereof, which
represent all of the issued and outstanding Equity Interests of the Issuer
thereof (except as otherwise noted on such Schedule 1); and

 

WHEREAS, it is a condition precedent to the Lenders’ making any Loans or
otherwise extending credit to and the Issuing Bank issuing, extending or
renewing Letters of Credit for the benefit of the Borrowers under the Credit
Agreement that each Pledgor execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, a pledge agreement, pursuant to which such
Pledgor shall have pledged to the Administrative Agent the Pledged Collateral;
and

 

WHEREAS, each Pledgor will benefit materially from the transactions contemplated
by the Credit Agreement and, as a material inducement to the Administrative
Agent, Issuing Bank and Lenders to enter into the Credit Agreement, each Pledgor
wishes hereby to grant a pledge and security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, in all of the
Pledged Collateral;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged the parties hereto agree as follows:

 

ARTICLE I.

 

Pledge of Equity Interests, etc.

 

Section 1.01.                          Pledge of Equity Interests.  Each Pledgor
hereby pledges, assigns, and grants a security interest in, and delivers to the
Administrative Agent, for the benefit of the Secured Parties, all the right,
title and interest of such Pledgor in and to (a) all Equity Interests at any
time now or hereafter held by such Pledgor in each of CRA International Hong
Kong LLC, CRA International Holdings LLC, each other Domestic Subsidiary
(whether now existing or hereafter acquired or formed) of such Pledgor, and each
Foreign Subsidiary (whether now owned or hereafter acquired or formed) of such
Pledgor that is not a CFC (in each case, other than NeuCo, Inc. (and any
Subsidiaries thereof) and other Subsidiaries of such Pledgor that are direct or
indirect Subsidiaries of a Foreign Subsidiary that is a CFC), (b) all of the
non-voting Equity Interests at any time now or hereafter held by such Pledgor in
each of its first-tier Foreign Subsidiaries, (c) the Equity Interests at any
time now or hereafter held by such Pledgor in each of CRA International Limited,
CRA International (UK) Limited, CRA International (Netherlands) B.V. and each

 

--------------------------------------------------------------------------------


 

other first-tier Foreign Subsidiary (whether now existing or hereafter acquired
or formed) of the Pledgor that is a CFC, excluding in each of the foregoing
cases in this clause (c) the Excluded Equity Interests, (d) all payments or
distributions, whether in cash, property or otherwise, at any time owing or
payable to such Pledgor on account of such pledged Equity Interests, (e) all of
such Pledgor’s rights and interests with respect to such pledged Equity
Interests under each of the Organization Documents of the Issuers, and any other
agreements relating to such pledged Equity Interests, including all voting and
management rights and all rights to grant or withhold consents or approvals,
(f) all rights of access and inspection to and use of all books and records,
including computer software and computer software programs, of the Issuers of
such pledged Equity Interests, (g) all other rights, interests, property or
claims to which such Pledgor may be entitled in its capacity as a holder of such
pledged Equity Interests, and (h) all proceeds, income from, increases in and
products of any of the foregoing and all general intangibles and investment
property relating to such pledged Equity Interests.  Subject to Section 6.17 of
the Credit Agreement, the certificates for such pledged Equity Interests, to the
extent that such interests are represented by certificates, accompanied by stock
or transfer powers or other appropriate instruments of assignment thereof duly
executed in blank by such Pledgor, have been delivered to the Administrative
Agent.  Without limiting the foregoing, the Equity Interests pledged under this
Section 1.01 shall include without limitation, as of the date hereof, the Equity
Interests described on Schedule 1 hereto (which may be updated from time to time
by the Administrative Agent and the Company pursuant hereto to reflect the
Pledged Equity Interests at the time required to be pledged hereunder).

 

Section 1.02.                          Additional Equity Interests.  In case any
Pledgor shall acquire any additional Equity Interests of an Issuer or other
Person which is a successor thereof, or any securities exchangeable for or
convertible into the Equity Interests pledged or required to be pledged
hereunder, whether by purchase, stock dividend, stock split or otherwise, then
such Equity Interests shall be subject to the pledge, collateral assignment and
security interest granted to the Administrative Agent, for the benefit of the
Secured Parties, under this Agreement, subject in each case of any Issuer which
is a Foreign Subsidiary to the 65% limitation set forth in Section 1.01(c), and
such Pledgor shall forthwith deliver to the Administrative Agent any
certificates therefor, accompanied by stock or transfer powers or other
appropriate instruments of assignment duly executed by such Pledgor in blank. 
Each Pledgor shall immediately notify the Administrative Agent of the
acquisition of such additional Equity Interests or exchanged or converted Equity
Interests and the Administrative Agent and the Company may from time to time
complete and Administrative Agent may attach as Schedule 1 hereto an updated
list of the Equity Interests at the time pledged, and required to be pledged, to
the Administrative Agent hereunder.

 

Section 1.03.                          Pledge of Cash Collateral Account.  Each
Pledgor also hereby pledges, assigns, grants a security interest in, and
delivers to the Administrative Agent, for the benefit of the Secured Parties,
the Cash Collateral Account and all of the Cash Collateral as such terms are
hereinafter defined.

 

ARTICLE II.

 

Definitions.

 

The term “Obligations” and all other capitalized terms used herein without
definition shall have the respective meanings provided therefor in the Credit
Agreement.  Terms used herein and not defined in the Credit Agreement or
otherwise defined herein that are defined in the UCC (as defined below) have
such defined meanings herein (with terms used in Article 9 controlling over
terms used in another Article), unless the context otherwise indicates or
requires, and the following terms shall have the following meanings:

 

“Additional Pledgor” has the meaning specified in Article XXIII.

 

2

--------------------------------------------------------------------------------


 

“Cash Collateral” has the meaning specified in Section 5.02.

 

“Cash Collateral Account” has the meaning specified in Section 5.02.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the U.S. Internal Revenue Code of 1986, as amended from time to time.

 

“Domestic Subsidiary” means any Subsidiary of a Pledgor that is organized under
the laws of the United States, any state thereof or the District of Columbia.

 

“Excluded Equity Interests” means voting Equity Interests in excess of 65% of
the voting Equity Interests of a Foreign Subsidiary which is a CFC.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of a Pledgor that
is organized under the laws of a jurisdiction other than the United States, a
state thereof or the District of Columbia.

 

“Issuer” means an issuer of any of the Equity Interests pledged hereunder from
time to time.

 

“Pledged Collateral” means any and all Equity Interests and other property and
assets described in Sections 1.01, 1.02 and 1.03 at any time pledged to the
Administrative Agent hereunder.

 

“Pledged Equity Interests” means all of the issued and outstanding Equity
Interests of any Issuer from time to time pledged hereunder, including without
limitation those set forth on Schedule 1 hereof (as updated from time to time
pursuant hereto), and any additional Pledged Equity Interests from time to time
pledged to the Administrative Agent hereunder pursuant to Article III or
Article XXIII hereof.

 

“Securities Act” has the meaning specified in Section 7.03.

 

“Secured Parties” means the Administrative Agent, the Lenders, any Hedge Bank
and any Cash Management Bank.

 

“Securities Pledge Agreement Joinder” means a Securities Pledge Agreement
Joinder, substantially in the form attached as Exhibit A hereto.

 

“Time Deposits” has the meaning specified in Section 5.02.

 

“UCC”  The Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Agreement to an
Article thereof shall refer to that Article as from time to time in effect);
provided, that in the event that, by reason of mandatory provisions of law, any
or all of the attachment, perfection or priority of the Administrative Agent’s
security interest in any collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code (including the Articles thereof) as in
effect at such time in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III.

 

Security for Obligations.

 

This Agreement and the security interest in and pledge of the Pledged Collateral
hereunder are made with and granted to the Administrative Agent, for the benefit
of the Secured Parties, as security for the payment and performance in full of
all the Obligations.

 

ARTICLE IV.

 

Representations, Warranties and Covenants of Pledgors.

 

Each Pledgor hereby represents, warrants and covenants as follows:

 

Section 4.01.                          Except for the security interest and
pledge hereunder or any Lien on the Pledged Collateral permitted under
Section 7.01(b) or (g) of the Credit Agreement, (a) such Pledgor has good and
marketable title to, and is the sole legal and beneficial owner of, and Pledgor
holds the Pledged Collateral, free and clear of any Lien or restriction on
transfer, (b) there are no restrictions upon the voting rights of any of the
Pledged Equity Interests, (c) the Pledged Equity Interests have been duly and
validly issued, and are fully paid and non-assessable, and (d) such Pledgor has
full corporate or other necessary power, authority and legal right to execute,
deliver and perform its obligations under this Agreement and to grant a security
interest in the Pledged Collateral to the Administrative Agent, for the benefit
of the Secured Parties, free of any Lien.

 

Section 4.02.                          Such Pledgor shall promptly pay any and
all Taxes upon the Pledged Collateral when due other than those contested in
good faith by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP.

 

Section 4.03.                          Such Pledgor shall not sell or otherwise
assign, transfer or dispose of any Pledged Collateral or any interest therein,
except as permitted under the Credit Agreement or pursuant to this Agreement.

 

Section 4.04.                          Such Pledgor shall keep the Pledged
Collateral free from any Lien, except for the pledge provided hereby or any Lien
on the Pledged Collateral permitted under Section 7.01(b) or (g) of the Credit
Agreement, and shall take such actions reasonably necessary to protect such
Pledged Collateral against all claims and demands of all Persons at any time
claiming any interest therein.  Such Pledgor further covenants that it will have
the title to and right to pledge and grant a security interest in the Pledged
Collateral hereafter pledged or in which a security interest is granted to the
Lender hereunder and will likewise defend the rights, pledge and security
interest thereof and therein of the Lender.

 

Section 4.05.                          The Pledged Equity Interests represent,
and such Pledgor is, the legal and beneficial holders of, the issued and
outstanding Pledged Equity Interests of the Issuers described on Schedule 1 and
shown thereon to be owned by such Pledgor, which constitutes all of the issued
and outstanding Equity Interests of such Issuers, except as otherwise noted
thereon.  The information set forth in Schedule 1 (as updated from time to time
pursuant hereto) is true, correct and complete in all respects.  There are no
existing warrants, options, calls or commitments relating to any Pledged Equity
Interests.

 

Section 4.06.                          Such Pledgor will not, without the prior
written consent of the Administrative Agent, amend, modify or change any of the
Organization Documents of the Issuers, other than any such amendments,
modifications or changes which are not, and could not reasonably be expected to
be, adverse in any material respect to the interests of the Agent, any Lender,
the Issuing Bank, any Hedge Bank or any Cash Management Bank.  Such Pledgor will
perform and observe, or cause to be performed and observed, all of such
Pledgor’s obligations under the Organization Documents of the Issuers.  No
provisions of any Organization Document of the Issuers (a) prohibits, restricts,
conditions or otherwise

 

4

--------------------------------------------------------------------------------


 

affects the grant hereunder of any Lien on any of the Pledged Collateral or any
enforcement action which may be taken in respect of any such Lien or
(b) otherwise conflicts with the terms of this Agreement.

 

Section 4.07.                          If an Event of Default has occurred and
is continuing, the Issuers will comply with entitlement orders originated by the
Administrative Agent relating to the Pledged Collateral without any consent by
any Pledgor or any other Person.

 

Section 4.08.                          The execution and delivery of, and
performance by such Pledgor of its obligations under this Agreement will not
violate any provision of law, any order, judgment or decree of any Governmental
Authority, the Organization Documents of such Pledgor or any indenture,
agreement or other instrument to which such Pledgor is a party, or by which such
Pledgor is bound, or be in conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under, or result in the
creation or imposition of any Lien of any nature whatsoever upon any of the
property or assets of such Pledgor pursuant to, any such indenture, agreement or
instrument.

 

Section 4.09.                          Except for the filing of proper UCC-1
financing statements with respect to Equity Interests for perfection purposes,
such Pledgor is not required under U.S. law to obtain any consent, approval or
authorization from, or to file any declaration or statement with, any
Governmental Authority in the U.S. or any other Person in connection with or as
a condition to the execution, delivery or performance of this Agreement which
has not been obtained.

 

Section 4.10.                          This Agreement and other agreements and
instruments relating hereto constitute the valid and binding obligations of such
Pledgor, enforceable against it in accordance with its terms, subject, however
to Insolvency Laws and the application of general principles of equity and
principles of good faith and fair dealing, whether in any action in law or
proceeding in equity, and subject to the availability of the remedy of specific
performance or of any other equitable remedy or relief to enforce any right
under any such agreement.

 

Section 4.11.                          None of the Pledged Equity Interests
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
or the terms of the applicable Issuer’s Organization Documents expressly
provides that it is a security governed by Article 8 of the Uniform Commercial
Code as in effect in any jurisdiction, (iii) is an investment company security,
or (iv) is held in a securities account.

 

ARTICLE V.

 

Dividend Rights, etc.

 

Section 5.01.                          Distributions.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing and subject to Section 1.02 hereof, each Pledgor may
receive and retain any and all dividends and distributions (other than stock
dividends and other dividends and distributions constituting Pledged Collateral
addressed hereinabove) or interest paid in respect of the Pledged Collateral to
the extent they are Restricted Payments permitted under the Credit Agreement.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default:

 

(i)                                     all rights of a Pledgor to receive the
dividends, distributions and Restricted Payments that it would otherwise be
authorized to receive and retain pursuant to paragraph (a) shall cease and all
such rights shall thereupon be vested in the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent, which shall then have the sole right to receive and hold
as Pledged Collateral such dividends, distributions and Restricted Payments; and

 

(ii)                                  all dividends, distributions and
Restricted Payments that are received by a Pledgor contrary to the provisions of
paragraph (i) of this subsection shall be received in trust for the benefit of
the Administrative Agent, shall be segregated from other property or funds of
such Pledgor, and shall be forthwith paid over to the Administrative Agent as
Pledged Collateral in the exact form received, to be held by the Administrative
Agent as Pledged Collateral and as further collateral security for the
Obligations.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, other sums or other property paid or
distributed upon or with respect to any of the Pledged Collateral, whether by
dividend or redemption or upon the liquidation or dissolution of the issuer
thereof, recapitalization, or reclassification of capital, reorganization, or
otherwise, shall be paid over and delivered to the Administrative Agent to be
held by the Administrative Agent, for the benefit of the Secured Parties, as
security for the payment and performance in full of all of the Obligations or
applied to the Obligations in accordance with the Credit Agreement.

 

(d)                                 If the Administrative Agent shall so request
in writing, each Pledgor agrees to execute and deliver to the Administrative
Agent appropriate additional distribution and other orders and documents to
effect the provisions of this Section 5.01.

 

Section 5.02.                          Cash Collateral Account.  All sums of
money that are delivered to the Administrative Agent pursuant to this Section 5
shall be deposited into an interest bearing account with the Administrative
Agent or, if the Administrative Agent is not the depositary bank, to an interest
bearing account in the name of the Administrative Agent, for the benefit of the
Secured Parties, as customer with a depositary bank satisfactory to the
Administrative Agent (any such account, whether maintained with the
Administrative Agent or in the Administrative Agent’s name as customer being
herein referred to as the “Cash Collateral Account”).  Some or all of the funds
from time to time in the Cash Collateral Account may be invested in time
deposits, including, without limitation, certificates of deposit issued by the
Administrative Agent (such certificates of deposit or other time deposits being
hereinafter referred to, collectively, as “Time Deposits”), that are
satisfactory to the Administrative Agent after consultation with each Pledgor,
provided, that, in each such case, arrangements satisfactory to the
Administrative Agent are made and are in place to perfect and to insure the
first priority of the Administrative Agent’s security interest therein. 
Interest earned on the Cash Collateral Account and on the Time Deposits, and the
principal of the Time Deposits at maturity that is not invested in new Time
Deposits, shall be deposited in the Cash Collateral Account.  The Cash
Collateral Account, all sums from time to time standing to the credit of the
Cash Collateral Account, any and all Time Deposits, any and all instruments or
other writings evidencing Time Deposits and any and all proceeds or any thereof
are hereinafter referred to as the “Cash Collateral.”

 

Section 5.03.                          Pledgor’s Rights to Cash
Collateral, etc.  Except as otherwise expressly provided in ARTICLE XV, no
Pledgor shall have the right to withdraw sums from the Cash Collateral Account,
to receive any of the Cash Collateral or to require the Administrative Agent to
part with the Administrative Agent’s possession of any instruments or other
writings evidencing any Time Deposits.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

Voting Rights, etc.

 

So long as no Event of Default shall have occurred and be continuing, each
Pledgor shall be entitled to vote the Pledged Equity Interests and to give
consents, waivers and ratifications in respect of the Pledged Collateral;
provided, however, that no vote shall be cast or consent, waiver or ratification
given by each Pledgor if the effect thereof could reasonably be expected to
impair any of the Pledged Collateral or be inconsistent with or result in any
violation of any of the provisions of the Credit Agreement, the Notes or any of
the other Loan Documents.  All such rights of each Pledgor to vote and give
consents, waivers and ratifications with respect to the Pledged Collateral
shall, at the Administrative Agent’s option, as evidenced by the Administrative
Agent’s notifying such Pledgor of such election, cease for so long as an Event
of Default shall have occurred and be continuing.

 

ARTICLE VII.

 

Remedies.

 

Section 7.01.                          In General.  If an Event of Default shall
have occurred and be continuing, the Administrative Agent shall thereafter have
the following rights and remedies (to the extent permitted by applicable law) in
addition to the rights and remedies of a secured party under the UCC, all such
rights and remedies being cumulative, not exclusive, and enforceable
alternatively, successively or concurrently, at such time or times as the
Administrative Agent deems expedient:

 

(a)                                 if the Administrative Agent so elects and
gives notice of such election to each Pledgor, the Administrative Agent may
exercise any management or voting rights relating to the Pledged Equity
Interests (whether or not the same shall have been transferred into its name or
the name of its nominee or nominees) for any lawful purpose, including, without
limitation, if the Administrative Agent so elects, for the liquidation of the
assets of the issuer thereof, and give all consents, waivers and ratifications
in respect of the Pledged Equity Interests and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Administrative Agent its proxy and
attorney-in-fact, with full power of substitution, to do so);

 

(b)                                 the Administrative Agent may demand, sue
for, collect or make any compromise or settlement the Administrative Agent deems
suitable in respect of any Pledged Collateral;

 

(c)                                  the Administrative Agent may sell, resell,
assign and deliver, or otherwise dispose of any or all of the Pledged
Collateral, for cash or credit or both and upon such terms at such place or
places, at such time or times and to such Persons as the Administrative Agent
thinks expedient, all without demand for performance by each Pledgor or any
notice or advertisement whatsoever except as expressly provided herein or as may
otherwise be required by law;

 

(d)                                 subject to applicable law, the
Administrative Agent may cause all or any part of the Pledged Collateral held by
it to be transferred into its name or the name of its nominee or nominees; and

 

(e)                                  the Administrative Agent may set off or
otherwise apply or credit against the Obligations any and all sums deposited
with it or held by it, including without limitation, any sums standing to the
credit of the Cash Collateral Account and any Time Deposits issued by the
Administrative Agent.

 

Section 7.02.                          Sale of Pledged Collateral.  In the event
of any sale or other disposition of the Pledged Collateral as provided in
Section 7.01(c), the Administrative Agent shall give to each Pledgor at least
ten (10) Business Days’ prior written notice of the time and place of any public
sale or other

 

7

--------------------------------------------------------------------------------


 

disposition of the Pledged Collateral or of the time after which any private
sale or any other intended disposition is to be made.  Each Pledgor hereby
acknowledges that ten (10) Business Days’ prior authenticated notice of such
sale or other disposition or sales or other dispositions shall be reasonable
notice.  The Administrative Agent may enforce its rights hereunder without any
other notice and without compliance with any other condition precedent now or
hereunder imposed by statute, rule of law or otherwise (all of which are hereby
expressly waived by each Pledgor, to the fullest extent permitted by law). 
Subject to the Administrative Agent’s compliance with the notice requirements
set forth above, the Administrative Agent may buy or otherwise acquire any part
or all of the Pledged Collateral at any public sale or other disposition and if
any part or all of the Pledged Collateral is of a type customarily sold or
otherwise disposed of in a recognized market or is of the type which is the
subject of widely distributed standard price quotations, the Administrative
Agent may buy or otherwise acquire at private sale or other disposition and may
make payments thereof by any means.  The Administrative Agent may apply the cash
proceeds actually received from any sale or other disposition to the payment of
the Obligations in accordance with Section 8.02 of the Credit Agreement.  Only
after such applications, and after payment by the Administrative Agent of any
amount required by Section 9-608(a)(1)(C) or Section 9-615(a)(3) of the UCC,
need the Administrative Agent account to each Pledgor for any surplus.

 

Section 7.03.                          Registration of Stock.  If the
Administrative Agent shall determine to exercise its right to sell or otherwise
dispose of any or all of the Pledged Collateral pursuant to this Section 7, and
if in the opinion of counsel for the Administrative Agent it is necessary, or if
in the reasonable opinion of the Administrative Agent it is advisable, to have
the Pledged Collateral, or that portion thereof to be sold, registered under the
provisions of the Securities Act of 1933, as amended (the “Securities Act”),
each Pledgor agrees to use its best efforts to cause the Issuers contemplated to
be sold, to execute and deliver, and cause the directors and officers of such
issuer to execute and deliver, all at the expense of such Pledgor, all such
instruments and documents, and to do or cause to be done all such other acts and
things as may be necessary or, in the reasonable opinion of the Administrative
Agent, advisable to register such Pledged Collateral under the provisions of the
Securities Act and to cause the registration statement relating thereto to
become effective and to remain effective for a period of 9 months from the date
such registration statement became effective, and to make all amendments thereto
or to the related prospectus or both that, in the reasonable opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Pledgor agrees to
use its best efforts to cause such issuer or issuers to comply with the
provisions of the securities or “Blue Sky” laws of any jurisdiction which the
Administrative Agent shall designate and to cause such issuer or issuers to make
available to its security holders, as soon as practicable, an earnings statement
which will satisfy the provisions of Section 11(a) of the Securities Act.

 

Section 7.04.                          Private Sales.  Each Pledgor recognizes
that the Administrative Agent may be unable to effect a public sale or other
disposition of the Pledged Collateral by reason of certain prohibitions
contained in the Securities Act, federal banking laws, and other applicable
laws, but may be compelled to resort to one or more private sales thereof to a
restricted group of purchasers.  Each Pledgor agrees that any such private sales
may be at prices and other terms less favorable to the seller than if sold at
public sales and that such private sales shall not by reason thereof be deemed
not to have been made in a commercially reasonable manner.  The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act,
or such other federal banking or other applicable laws, even if the applicable
Issuer would agree to do so.  Subject to the foregoing, the Administrative Agent
agrees that any sale of the Pledged Collateral shall be made in a commercially
reasonable manner, and each Pledgor agrees to use its best efforts to cause the
issuer or issuers of the Pledged Collateral contemplated to be sold, to execute
and deliver, and cause the directors (or other analogous persons) and officers
of such issuer to execute and deliver, all at such Pledgor’s expense, all

 

8

--------------------------------------------------------------------------------


 

such instruments and documents, and to do or cause to be done all such other
acts and things as may be necessary or, in the reasonable opinion of the
Administrative Agent, advisable to exempt such Pledged Collateral from
registration under the provisions of the Securities Act, and to make all
amendments to such instruments and documents which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.

 

Section 7.05.                          Pledgor’s Agreements, etc.  Each Pledgor
further agrees to do or cause to be done all such other acts and things as may
be reasonably necessary to make any sales of any portion or all of the Pledged
Collateral pursuant to this Section valid and binding and in compliance with any
and all applicable laws (including, without limitation, the Securities Act, the
Securities Exchange Act of 1934, as amended, the rules and regulations of the
Securities and Exchange Commission applicable thereto and all applicable state
securities or “Blue Sky” laws), regulations, orders, writs, injunctions, decrees
or awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, all at
such Pledgor’s expense.  Each Pledgor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, agrees that each and every covenant contained
in this Section 7 shall be specifically enforceable against such Pledgor by the
Administrative Agent and such Pledgor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants.

 

ARTICLE VIII.

 

Marshalling.

 

Neither the Administrative Agent nor any other Secured Party shall be required
to marshal any present or future collateral security for (including but not
limited to this Agreement and the Pledged Collateral), or other assurances of
payment of, the Obligations or any of them, or to resort to such collateral
security or other assurances of payment in any particular order.  All of the
Administrative Agent’s rights hereunder and of the Administrative Agent and the
other Secured Parties in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that it lawfully may, each Pledgor
hereby agrees that it will not invoke any law relating to the marshalling of
collateral that might cause delay in or impede the enforcement of the
Administrative Agent’s rights under this Agreement or under any other instrument
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and to the extent that it lawfully may, each Pledgor hereby
irrevocably waives the benefits of all such laws.

 

ARTICLE IX.

 

Pledgor’s Obligations Not Affected.

 

The obligations of each Pledgor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by (a) any exercise or nonexercise,
or any waiver, by the Administrative Agent or any other Secured Party of any
right, remedy, power or privilege under or in respect of any of the Obligations
or any security thereof (including this Agreement); (b) any amendment to or
modification of the Credit Agreement, any Note, the other Loan Documents or any
of the Obligations; (c) any amendment to or modification of any instrument
(other than this Agreement) securing any of the Obligations; or (d) the taking
of additional security for, or any other assurances of payment of, any of the
Obligations or the release or discharge or termination of any security or other
assurances of payment or performance for any

 

9

--------------------------------------------------------------------------------


 

of the Obligations; whether or not each Pledgor shall have notice or knowledge
of any of the foregoing, each Pledgor hereby generally waiving all suretyship
defenses to the extent applicable.

 

ARTICLE X.

 

Transfer, etc., by Pledgor.

 

Without the prior written consent of the Administrative Agent, no Pledgor shall
sell, assign, transfer or otherwise dispose of, grant any option with respect
to, or pledge or grant any security interest in or otherwise encumber or
restrict any of the Pledged Collateral or any interest therein, except for the
pledge thereof and security interest therein provided for in this Agreement and
the other Loan Documents, Liens permitted under Section 7.01(b) and (g) of the
Credit Agreement, and, so long as no Event of Default then exists and is
continuing, other actions to the extent permitted by and in accordance with the
terms of the Credit Agreement.

 

ARTICLE XI.

 

Further Assurances.

 

Each Pledgor will do all such acts, and will furnish to the Administrative Agent
all such financing statements, certificates, legal opinions and other documents
and will obtain all such governmental consents and corporate approvals and will
do or cause to be done all such other things as the Administrative Agent may
reasonably request from time to time in order to give full effect to this
Agreement and to secure the rights of the Administrative Agent and other Secured
Parties hereunder, all without any cost or expense to the Administrative Agent
or any other Secured Party.  Each Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that (a) indicate the collateral as the
Pledged Collateral or words of similar effect, or as being of equal or lesser
scope or in greater detail, and (b) contain any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the jurisdiction of the
filing office for the sufficiency or filing office acceptance of any financing
statement or amendment, including whether such Pledgor is an organization, the
type of organization and any organization identification number issued to such
Pledgor.  Each Pledgor agrees to furnish any such information to the
Administrative Agent promptly upon request.  Each Pledgor also ratifies its
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof. Each Pledgor will not permit to be
effected any amendment or modification of any Organization Document of any of
the Issuers which would (or would be reasonably likely to) adversely affect the
rights or remedies of the Administrative Agent hereunder or the value of the
Pledged Collateral.  Without the prior written consent of the Administrative
Agent, no Pledgor will cause or permit the membership interests or partnership
or limited partnership interests of such Pledgor pledged hereunder which are
issued by a limited liability company or a partnership or limited partnership,
as the case may be, to be evidenced by a certificate issued by such limited
liability company or partnership or limited partnership or to constitute a
security governed by Article 8 of the Uniform Commercial Code of the
jurisdiction in which it is organized unless such certificate, together with a
duly executed stock power or other instrument of assignment executed in blank,
has been delivered to the Administrative Agent for the benefit of the Secured
Parties.

 

10

--------------------------------------------------------------------------------


 

ARTICLE XII.

 

Administrative Agent’s Exoneration.

 

Under no circumstances shall the Administrative Agent be deemed to assume any
responsibility for or obligation or duty with respect to any part or all of the
Pledged Collateral of any nature or kind or any matter or proceedings arising
out of or relating thereto, other than (a) to exercise reasonable care in the
physical custody of the Pledged Collateral and (b) after an Event of Default
shall have occurred and be continuing to act in a commercially reasonable
manner.  Neither the Administrative Agent nor any other Secured Party shall be
required to take any action of any kind to collect, preserve or protect its or
any Pledgor’s rights in the Pledged Collateral or against other parties
thereto.  The Administrative Agent’s prior recourse to any part or all of the
Pledged Collateral shall not constitute a condition of any demand, suit or
proceeding for payment or collection of any of the Obligations.  This Agreement
constitutes a pledge of the Pledged Collateral and any other applicable
collateral hereunder only, and not an assignment of any duties or obligations of
any Pledgor with respect thereto, and by its acceptance hereof and whether or
not the Administrative Agent shall have exercised any of its rights or remedies
hereunder, none of the Administrative Agent or any other Secured Party
undertakes to perform or discharge, and none of the Administrative Agent or any
other Secured Party shall be responsible or liable for the performance or
discharge of any such duties or responsibilities, including, without limitation,
for any capital calls.  Each Pledgor agrees that, notwithstanding the exercise
by the Administrative Agent of any of its rights hereunder, such Pledgor shall
remain liable nonetheless for the full and prompt performance of all of such
Pledgor’s obligations and liabilities under any Organization Document evidencing
or governing any Pledged Equity Interests.  Under no circumstances shall the
Administrative Agent or any holder of any of the Obligations as such be deemed
to be a member, limited partner, or other equity owner of any of the Issuers by
virtue of the provisions of this Agreement unless expressly agreed to in writing
by the Administrative Agent or such other Secured Party or holder.  Without
limiting the generality of the foregoing, none of the Administrative Agent or
any other Secured Party shall have any fiduciary duty as such to any Pledgor or
any other equity owner of the Issuers by reason of this Agreement, whether by
virtue of the security interests and liens hereunder, or any enforcement action
in respect of such security interests and liens, unless and until the
Administrative Agent or such Secured Party is actually admitted to the
applicable Issuer as a substitute member or substitute equity owner thereof
after exercising enforcement rights under part 6 of Article 9 of the Uniform
Commercial Code in effect in the applicable jurisdiction, or otherwise.

 

ARTICLE XIII.

 

Amendments, etc.

 

No amendment to or waiver of any provision of this Agreement, nor consent to any
departure by any Pledgor herefrom, shall in any event be effective unless the
same shall be made in accordance with Section 11.01 of the Credit Agreement, and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No act, failure or delay by the
Administrative Agent shall constitute a waiver of its rights and remedies
hereunder or otherwise.  No single or partial waiver by the Administrative Agent
of any default or right or remedy that it may have shall operate as a waiver of
any other default, right or remedy or of the same default, right or remedy on a
future occasion.

 

ARTICLE XIV.

 

Notice, etc.

 

All notices, requests and other communications hereunder shall be made in the
manner set forth in Section 11.02 of the Credit Agreement and, in the case of
any Pledgor other than the Company, to such Pledgor in care of the Company.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XV.

 

Termination.

 

Upon final payment in full, in cash, and performance in full of the Obligations
(other than (i) contingent indemnification Obligations to the extent that no
claim giving rise thereto has been asserted and (ii) Obligations under Secured
Hedge Agreements and Cash Management Obligations) and the cancellation or
termination of any commitment to extend credit under the Credit Agreement or any
of the other Loan Documents, this Agreement shall terminate and the
Administrative Agent shall, at each Pledgor’s request and expense, promptly
return such Pledged Collateral in the possession or control of the
Administrative Agent as has not theretofore been disposed of pursuant to the
provisions hereof, together with any moneys and other property at the time held
by the Administrative Agent hereunder.

 

ARTICLE XVI.

 

Overdue Amounts.

 

Until paid, any amounts due and payable hereunder shall be a debt secured by the
Pledged Collateral and, if not paid when due, shall bear, whether before or
after judgment, interest at the Default Rate set forth in the Credit Agreement.

 

ARTICLE XVII.

 

Pledgor Waiver.

 

Each Pledgor hereby waives promptness, diligence, presentment, demand, protest,
notice of acceptance, notice of any Obligations incurred and any other notice
with respect to any of the Obligations and this Agreement and any requirement
that the Administrative Agent or any other Secured Party protect, secure,
perfect or insure any Lien, or any property subject thereto, or exhaust any
right or take any action against the Company or any other Person (including any
other guarantor) or any collateral securing the Obligations all defenses which
may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, and all surety defenses generally.

 

ARTICLE XVIII.

 

Registration and Filing.

 

Each Pledgor (a) will cause the Issuers to duly register the security interests
granted hereby on its books, (b) has duly authorized or executed and caused any
UCC-1 financing statements to be filed with respect to the Pledged Collateral in
such a manner and in such places as may be required by law in order to fully
protect the rights of the Administrative Agent and the other Secured Parties
hereunder, and (c) will cause any UCC-1 financing statements with respect to the
Pledged Collateral at all times to be kept recorded and filed at the applicable
Issuer’s expense in such a manner and in such places as may be required by law
in order to fully perfect the interests and protect the rights of the
Administrative Agent and the other Secured Parties hereunder.

 

12

--------------------------------------------------------------------------------


 

ARTICLE XIX.

 

Execution in Counterparts.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

ARTICLE XX.

 

Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

ARTICLE XXI.

 

Miscellaneous.

 

The headings of each section of this Agreement are for convenience only and
shall not define or limit the provisions thereof.  This Agreement and all rights
and obligations hereunder shall be binding upon each Pledgor and its respective
successors and assigns, and shall inure to the benefit of the Administrative
Agent and the other Secured Parties and their respective successors and assigns;
provided, however, that no Pledgor shall assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Secured Party.  Each Pledgor acknowledges receipt
of a copy of this Agreement.

 

ARTICLE XXII.

 

Organization Document Provisions.

 

Each Pledgor (a) hereby irrevocably waives any and all provisions of any
Organization Document of each Issuer that (i) prohibits, restricts, conditions
or otherwise affects the grant hereunder of any Lien on any of the Pledged
Collateral (or any enforcement action which may be taken in respect of any such
Lien, including, without limitation, any foreclosure upon or subsequent
disposition of such equity interest by the Administrative Agent or any Lender)
or (ii) otherwise conflicts with the terms of this Agreement and
(b) notwithstanding any provision of any limited liability company agreement or
operating agreement (as amended and in effect from time to time) relating to any
Pledged Collateral issued by a limited liability company for which any Pledgor
is the sole member, irrevocably acknowledges and agrees that any restrictions
upon the transfer of membership interests set forth in any such limited
liability company agreement or operating agreement which comprise a part of the
Organization Documents of such limited liability company shall not apply to the
grant by any Pledgor of a Lien on its membership interest to the Administrative
Agent (whether pursuant to this Agreement or otherwise) or any enforcement
action which may be taken by the Administrative Agent in respect of any such
Lien, including, without limitation, any foreclosure upon or subsequent
disposition of such membership interests by the Administrative Agent and that
any such transferee of such membership interests shall be admitted as a

 

13

--------------------------------------------------------------------------------


 

member of such limited liability company and shall have all of the rights of the
member that previously owned such membership interests without any further
action of the member(s) of such limited liability company.  In connection with
the exercise by the Administrative Agent of any of its rights and remedies under
this Agreement, each Pledgor consents to the assignment of any Pledged Equity
Interest (including any economic interest therein and all voting rights and
respect thereof) in the Subsidiaries of each Pledgor and agrees that no such
assignment and no foreclosure thereunder or other remedies in respect thereof in
accordance herewith shall in itself effect a termination or dissolution of each
Pledgor.

 

ARTICLE XXIII.

 

Additional Pledgors.

 

Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any Subsidiary of NeuCo, Inc. or any Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC), the Company shall
notify the Administrative Agent of the acquisition or formation thereof within
thirty (30) days of such formation or acquisition and shall within such 30-day
period deliver to the Administrative Agent, as applicable with respect to any
such Subsidiary: (a) an executed copy of the Securities Pledge Agreement Joinder
executed by the parent of any such Subsidiary as an Additional Pledgor (as
defined herein) if such parent is not then a Pledgor hereunder, (b) information
concerning the Equity Interests of such Subsidiary sufficient for the
Administrative Agent to update Schedule 1 hereto with the Company’s assistance,
including without limitation information concerning the Equity Interests thereof
to be pledged hereunder (which shall exclude any Excluded Equity Interests of
such Subsidiary), and (c) any and all certificates representing such pledged
Equity Interests (to the extent certificated), accompanied by stock powers
pursuant to Section 6.15(b) of the Credit Agreement. In no event shall any
Foreign Subsidiary that is a CFC be required to execute a Securities Pledge
Agreement Joinder or otherwise become a Pledgor hereunder. Upon the execution
and delivery by any Person of a Securities Pledge Agreement Joinder, (x) such
Person shall be referred to as an “Additional Pledgor” and shall become and be a
Pledgor hereunder, and each reference in this Agreement to a “Pledgor” shall
also mean and be a reference to such Additional Pledgor, and each reference in
any other Loan Document to a “Pledgor” shall also mean and be a reference to
include such Additional Pledgor, and (b) each reference herein to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to this
Agreement, and each reference in any other Loan Document to the “Securities
Pledge Agreement,” “thereunder,” “thereof” or words of like import referring to
this Agreement, shall mean and be a reference to this Agreement as supplemented
by such Securities Pledge Agreement Joinder.

 

ARTICLE XXIV.

 

Governing Law.

 

(A)                               THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)                               EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY PARTY RELATED TO ANY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF.

 

14

--------------------------------------------------------------------------------


 

EACH PLEDGOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION, LITIGATION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  EACH PARTY HERETO
AGREES THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER SECURED
PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY PLEDGOR IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY LOAN
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(C)                               EACH PLEDGOR AND THE ADMINISTRATIVE AGENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

ARTICLE XXV.

 

Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Remainder of Page Left Intentionally Blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each Pledgor and the
Administrative Agent have caused this Agreement to be executed as of the date
first above written.

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Paul Maleh

 

 

Name:

Paul Maleh

 

 

Title:

CEO and President

 

[Signature Page to Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

The Administrative Agent:

 

RBS CITIZENS, N.A.,
as Administrative Agent

 

 

By:

/s/ James Tzouvelis

 

 

 

Name:

James Tzouvelis

 

 

Title:

Senior Vice President

 

 

[Signature Page to Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

Each Issuer hereby acknowledges the provisions of the Securities Pledge
Agreement applicable to it:

 

Acknowledged by:

 

CRA SECURITY CORPORATION

 

By:

/s/ Paul Maleh

 

 

 

Name: Paul Maleh

 

 

Title: President

 

 

CRA INTERNATIONAL HONG KONG LLC

 

By:

/s/ Paul Maleh

 

 

 

Name: Paul Maleh

 

 

Title: Director

 

 

CRA INTERNATIONAL HOLDINGS LLC

 

By:

/s/ Paul Maleh

 

 

 

Name: Paul Maleh

 

 

Title: President and CEO

 

 

CRA INTERNATIONAL LIMITED

 

By:

/s/ Paul Maleh

 

 

 

Name: Paul Maleh

 

 

Title: President

 

 

CRA INTERNATIONAL (UK) LIMITED

 

By:

/s/ Paul Maleh

 

 

 

Name: Paul Maleh

 

 

Title: Chairman of the Board

 

 

CRA INTERNATIONAL (NETHERLANDS) B.V.

 

By:

/s/ Paul Maleh

 

 

 

Name: Paul Maleh

 

 

Title: Managing Director

 

 

[Signature Page to Securities Pledge Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO SECURITIES PLEDGE AGREEMENT

 

None of the Issuers has any issued or outstanding shares of its capital stock,
membership interests, partnership interests or other Equity Interests of any
class or any commitments to issue any shares of its capital stock, membership
interests, partnership interests or other Equity Interests of any class or any
securities convertible into or exchangeable for any shares of its capital stock,
membership interests, partnership interests or other Equity Interests of any
class except as otherwise stated in this Schedule 1.

 

Issuer

 

Record
Owner

 

Class(es) of
Shares/Units

 

Number of Issued
and Outstanding
Shares/Units of
each Class

 

Number/Percentage
of Shares/Units
Pledged

 

If
certificated,
Certificate
Number(s)

CRA Security Corporation

 

Company

 

 

 

 

 

 

 

 

CRA International Hong Kong LLC

 

Company

 

 

 

 

 

 

 

 

CRA International Holdings LLC

 

Company

 

 

 

 

 

 

 

 

CRA International (UK) Limited*

 

Company

 

 

 

 

 

 

 

 

CRA International (Netherlands) B.V.*

 

Company

 

 

 

 

 

 

 

 

CRA International Limited*

 

Company

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Limited to pledge of 100% of non-voting and 65% of voting Equity Interests

 

--------------------------------------------------------------------------------


 

Exhibit A
to Securities Pledge Agreement

 

SECURITIES PLEDGE AGREEMENT JOINDER

 

SECURITIES PLEDGE AGREEMENT JOINDER dated as of                   ,         
(this “Agreement”) made by [Insert Name of Pledgor], a [Insert State of
Organization] [corporation, limited partnership or limited liability company]
(the “Additional Pledgor”) in favor of RBS CITIZENS, N.A., as Administrative
Agent (the “Administrative Agent”) for the benefit of the Secured Parties (as
defined in the Securities Pledge Agreement referred to below).

 

RECITALS:

 

(1)                                 CRA INTERNATIONAL, INC., a Massachusetts
corporation (the “Company”), CRA INTERNATIONAL (UK) LIMITED, a private limited
company incorporated in England and Wales (registered number 04007726) (the “UK
Borrower”, and together with the Company, the “Borrowers”), the lenders party
thereto (the “Lenders”) and the Administrative Agent are parties to a Credit
Agreement dated as of April 24, 2013 (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”).

 

(2)                                 In connection with the Credit Agreement, the
Company and each Person who has joined pursuant to Article XIII thereof (such
Persons, together with the Company, collectively, the “Pledgors” and
individually, each a “Pledgor”) entered into a Securities Pledge Agreement (as
the same may from time to time be amended, restated or otherwise modified, the
“Securities Pledge Agreement”), pursuant to which each Pledgor granted to the
Administrative Agent, for the benefit of the Secured Parties a security interest
in and pledge of certain Equity Interests of Issuers set forth on Schedule 1
thereto.

 

(3)                                 The Additional Pledgor is a Subsidiary (as
defined in the Credit Agreement), of the Company and desires to become a party
to the Securities Pledge Agreement pursuant to Article XIII of the Securities
Pledge Agreement and to become a “Pledgor” thereunder.

 

(4)                                 Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Securities Pledge
Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Additional
Pledgor hereby agrees as follows:

 

Section 1.                                           Assumption and Joinder.

 

(a)                                 The Additional Pledgor hereby expressly
assumes, and hereby agrees to perform and observe, each and every one of the
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities of a “Pledgor” under the Securities Pledge
Agreement and all of the other Loan Documents (as defined in the Credit
Agreement) applicable to it as a Pledgor under the Securities Pledge Agreement. 
By virtue of the foregoing, the Additional Pledgor hereby accepts and assumes
any liability of a Pledgor related to each representation, warranty, covenant or
obligation made by a Pledgor in the Securities Pledge Agreement, and hereby
expressly affirms, as of the date hereof, each of such representations,
warranties, covenants and obligations.  In connection with the foregoing, the
Additional Pledgor hereby grants to the Administrative Agent for the benefit of
the Secured Parties a security interest in, and hereby pledges to the
Administrative Agent, for the benefit of the Secured Parties, all of the Pledged
Equity Interests of the Additional Pledgor on the terms and conditions set forth
in the Securities Pledge Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 All references to the term Pledgor in the
Securities Pledge Agreement or in any document or instrument executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to be a reference to, and shall include,
the Additional Pledgor.

 

Section 2.                                           Representations and
Warranties.  The Additional Pledgor hereby represents and warrants to the
Administrative Agent and the Secured Parties as follows:

 

(a)                                 The Additional Pledgor has the requisite
[corporate, partnership or company] power and authority to enter into this
Agreement and to perform its obligations hereunder and under the Securities
Pledge Agreement and any other Loan Document to which it is a party.  The
execution, delivery and performance of this Agreement by the Additional Pledgor
and the performance of its obligations under this Agreement, the Securities
Pledge Agreement, and any other Loan Document have been duly authorized by the
[Board of Directors of the Additional Pledgor] and no other [corporate,
partnership or company] proceedings on the part of the Additional Pledgor are
necessary to authorize the execution, delivery or performance of this Agreement,
the transactions contemplated hereby or the performance of its obligations under
this Agreement, the Securities Pledge Agreement or any other Loan Document. 
This Agreement has been duly executed and delivered by the Additional Pledgor. 
This Agreement, the Securities Pledge Agreement and each Loan Document
constitutes the legal, valid and binding obligation of the Additional Pledgor
enforceable against it in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity.

 

(b)                                 The representations and warranties set forth
in the Securities Pledge Agreement are true and correct in all material respects
on and as of the date hereof as such representations and warranties apply to the
Additional Pledgor (except to the extent that any such representations and
warranties expressly relate to an earlier date) with the same force and effect
as if made on the date hereof.

 

Section 3.                                           Schedule 1 to Securities
Pledge Agreement.  Attached hereto is an updated Schedule 1 to the Securities
Pledge Agreement.  The information contained in such schedule is true and
correct in all respects.

 

Section 4.                                       Further Assurances.  At any
time and from time to time, upon the Administrative Agent’s request and at the
sole expense of the Additional Pledgor, the Additional Pledgor will promptly and
duly execute and deliver any and all further instruments and documents and take
such further action as the Administrative Agent reasonably deems necessary to
effect the purposes of this Agreement.

 

Section 5.                                           Binding Effect.  This
Agreement shall be binding upon the Additional Pledgor and shall inure to the
benefit of the Administrative Agent and the other Secured Parties and their
respective successors and assigns.

 

Section 6.                                           Governing Law.  This
Agreement and the rights of the parties hereunder shall be construed and
interpreted in accordance with the laws of the State of New York without regard
to conflict of law principles that would result in the application of the laws
of another jurisdiction.

 

Section 7.                                           JURY TRIAL WAIVER.  THE
ADDITIONAL PLEDGOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

--------------------------------------------------------------------------------


 

Section 8.                                           Miscellaneous.  Delivery of
an executed signature page to this Agreement by facsimile shall be effective as
delivery of a manually executed copy of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[                                                      ]  

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and Agreed:

 

 

 

RBS CITIZENS, N.A.,

 

  as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------